DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Disposition of Claims
Claims 1-11 & 15-17 are pending and rejected.
Claims 12-14 are canceled.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 & 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, Claim 1 recites the limitations “a first conveyor belt which accelerates and separates the particles [emphasis added]” and “wherein the first conveyor belt is configured to be adjustable with regard to inclination, horizontal position, and/or vertical position [emphasis added]”on Lines 9-10 & Lines 12-13, respectively. Applicant’s specification identifies multiple conveyor belts (i.e., conveyor belts 4, 7, 8, 9 & 11 —see Pages 10 & 13-15 of Applicant’s specification) of which only conveyor belts 7, 8, 9 & 11 are downstream (i.e., in the discharge region 3) of drum 5 (see Pages 13-15). Of the downstream conveyor belts, only conveyor belt 9 accelerates and separates the particles (see Page 14, Lines 13-14). Additionally, of the downstream conveyor belts, only conveyor belts 7, 8 & 11 are configured to be adjustable with regard to inclination, horizontal position and/or vertical position (see Page 14, Lines 1-2 & Lines 17-19). None of the downstream conveyor belts disclosed in Applicant’s specification, however, are configured to be adjustable with regard to inclination, horizontal position, and/or vertical position and to accelerate and separate the particles. Therefore, Examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 2-11 & 15-17, Claims 2-11 & 15-17 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berkhout et al. (hereinafter "Berkhout") (US 2013/0233776) in view of Clin et al. (hereinafter "Clin") (U.S. 4,141,450).
Regarding Claim 1, Berkhout discloses an apparatus for homogenization and separation of substance mixtures composed of particles (Fig. 1, a separation apparatus 1 for separating a plurality of particles 3; [0034]), comprising:
two or more material discharges (Fig. 1, a coarse product and a fine product; [0049]);
a first separation device (Fig. 1, a first separating device comprising a rotating drum 5; [0036]) comprising a rotating drum (Fig. 1, a rotating drum 5; [0036]); and
a second separation device (Fig. 1, a second separating device comprising a separating conveyor belt 17; [0043]) following the first separation device having the drum (the separating conveyor belt 17 is downstream of the rotating drum 5; see Fig. 1);
wherein the rotating drum comminutes and homogenizes a substance mixture (Fig. 1, the rotating drum 5 impinges a particle stream 4 of a plurality of particles 3; [0040]), on the one hand, and accelerates the particles in a predetermined direction (Fig. 1, the rotating drum 5 accelerates the plurality of particles 3 at 10 m/s in a direction B; [0040]) to form first (Fig. 1, a mixed fraction comprising non-separated particles of a first fraction and a second fraction of particles; [0043]) and second fractions (Fig. 1, fully separated particles of the first fraction; [0043]);
wherein the first fraction is received by the second separation device (Fig. 1, the mixed fraction is received in a receiving area 12 of the separating conveyor belt 17; [0043]); and
wherein the second separation device comprises a first conveyor belt (Fig. 1, the separating conveyor belt 17; [0043]) which accelerates and separates the particles in the first fraction (Fig. 1, the separating conveyor belt 17 accelerates the mixed fraction at 4 m/s; [0044]) to form third (Fig. 1, a second fraction; [0044]) and fourth fractions (Fig. 1, conveyor-separated particles of the first fraction; [0044]).
Berkhout fails to explicitly disclose wherein the first conveyor belt is configured to be adjustable with regard to inclination, horizontal position, and/or vertical position.
However, Clin, in the art of separating, teaches an apparatus (Fig. 1, a sorting apparatus; Col. 1, Lines 6-9), comprising:
a first conveyor belt (Fig. 1, a sorting belt 4; Col. 3, Lines 8-10) which separates particles in a first fraction (Fig. 1, items 17; Col. 3, Lines 18-20) to form second (Fig. 1, dense items 18; Col. 3, Lines 23-25) and third fractions (Fig. 1, adhesion items 27; Col. 3, Lines 63-65); and
wherein the first conveyor belt is configured to be adjustable with regard to inclination, horizontal position, and/or vertical position (Fig. 1, inclination of the sorting belt 4 is adjusted by jacks 7; Col. 3, Lines 38-41).
The advantage of adjusting the inclination of the conveyor belt is to improve the accuracy and quality of separation (Clin; Col. 3, Lines 57-61).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the separating conveyor belt as disclosed by Berkhout, to have adjustable inclination as taught by Clin, to improve the accuracy and quality of separation (Clin; Col. 3, Lines 57-61).
Regarding Claim 2, Berkhout, as previously modified by Clin, discloses the apparatus according to Claim 1. Berkhout further discloses wherein the rotating drum is equipped with striking tools (Fig. 1, the rotating drum 5 has a plurality of plates 6; [0036]), wherein these striking tools are connected with the drum in fixed or movable manner (Fig. 1, the plurality of plates 6 are attached to a circumference 13 of the rotating drum 5; [0036]).
Regarding Claim 6, Berkhout, as previously modified by Clin, discloses the apparatus according to Claim 1. Berkhout further discloses wherein a conveying element is provided (Fig. 1, an infeed-device comprising a slide plate 2 and a feed conveyor belt 10; [0035]), which passes the substance mixture to be separated along to the drum (Fig. 1, the infeed-device passes the particle stream 4 to the rotating drum 5; [0035]).
Regarding Claim 7, Berkhout, as previously modified by Clin, discloses the apparatus according to Claim 6. Berkhout further discloses wherein the conveying element comprises a second conveyor belt (Fig. 1, a feed conveyor belt 10; [0035]).
Berkhout fails to explicitly disclose wherein the second conveyor belt is configured to be adjustable, at least in relation to the drum, with regard to its inclination.
However, Clin further teaches a second conveyor belt (Fig. 1, a feed belt 1; Col. 2, Lines 66-68); and
wherein the second conveyor belt is configured to be adjustable with regard to its inclination (Fig. 1, inclination of the feed belt 1 is adjusted by jacks (not shown); Col. 3, Lines 32-35).
The advantage of the adjustable feeding conveyor belt is to increase acceleration of the particles to better control the distribution of the particles (Clin; Col. 2, Lines 14-21 & Col. 3, Lines 31-35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the feed conveyor belt as disclosed by Berkhout, to have adjustable inclination as taught by Clin, to increase acceleration of the particles to better control the distribution of the particles (Clin; Col. 2, Lines 14-21 & Col. 3, Lines 31-35).
Regarding Claims 8 & 9, Berkhout, as previously modified by Clin, discloses the apparatus according to Claim 1. Berkhout further discloses at least one material collection apparatus (Fig. 1, a receiving area 11; [0040]); and wherein the at least one material collection apparatus comprises a conveying element (Fig. 1, a collecting conveyor belt 16; [0043]).
Berkhout fails to explicitly disclose wherein conveying element configured to be adjustable with regard to inclination, vertical position and/or horizontal position.
However, as stated in Claim 1 above, Clin teaches an inclination-adjustable conveyor belt (Col. 3, Lines 38-41).
The advantage of adjusting the inclination of the conveyor belt is to improve the accuracy and quality of separation (Clin; Col. 3, Lines 57-61).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the collecting conveyor belt as disclosed by Berkhout, to have adjustable inclination as taught by Clin, to improve the accuracy and quality of separation (Clin; Col. 3, Lines 57-61).
Regarding Claim 15, Berkhout, as previously modified by Clin, discloses the apparatus according to Claim 7. Berkhout further discloses wherein a material feed is provided and applies material to the second conveyor belt (a hopper (not labeled) disposed above the feed conveyor belt 10 and applies the plurality of particles 3 to the feed conveyor belt 10; see Fig. 1).
Berkhout fails to explicitly disclose wherein the material feed is configured to be regulatable and applies material to the second conveyor belt.
However, Clin further teaches a material feed (Fig. 1, a hopper 10; Col. 3, Lines 1-4); and
wherein the material feed is configured to be regulatable and applies material to the second conveyor belt (Fig. 1, a dumping rate of the hopper 10 is variable and adjustable and the hopper 10 dumps items on the feed belt 1; Col. 1, Lines 7-10).
The advantage of the regulating the material feed is to control the dumping rate (Clin; Col. 3, Lines 2-3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the hopper as disclosed by Berkhout, to be regulatable as taught by Clin, to control the dumping rate (Clin; Col. 3, Lines 2-3).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Berkhout et al. (hereinafter "Berkhout") (US 2013/0233776) in view of Clin et al. (hereinafter "Clin") (U.S. 4,141,450) as applied to Claims 1 & 2 above, and further in view of Molteni (WO-2015128753-A1).
Regarding Claims 3-5, Berkhout, as previously modified by Clin, discloses the apparatus according to Claims 1 & 2.
Berkhout, as previously modified by Clin, fails to explicitly disclose wherein the striking tools are configured to be replaceable; wherein one or more drive motors are provided for the rotating drum; wherein the one or more drive motors are connected with the drum directly or indirectly; and wherein the rotating drum is configured so as to be horizontally and/or vertically adjustable.
However, Molteni, in the art of comminuting, teaches an apparatus (Fig. 1, a ballistic separator; Page 4, Lines 7-8), comprising:
a rotating drum (Fig. 1, a drum 1; Page 4, Lines 7-8) equipped with striking tools (Fig. 8, throw slabs 6; Page 4, Lines 14);
wherein the striking tools are configured to be replaceable (Fig. 8, the throwing slabs 6 are removably fixed on the drum 1; Claim 3);
wherein one or more drive motors are provided for the rotating drum (Fig. 1, a variable speed motor 7; Page 4, Lines 15-16), wherein the one or more drive motors are connected with the drum directly or indirectly (Fig. 1, the drum 1 is keyed onto a shaft 10 of the motor 7; Page 4, Lines 17-19); and
wherein the rotating drum is configured so as to be horizontally and/or vertically adjustable (Fig. 1, the drum 1 is mounted on adjustable slides; Page 4, Lines 24-27).
The advantage of the removable striking tools and adjustable slides is to change the inclination of the striking tools to accommodate different material (Molteni; Page 2, Lines 26-29 & Page 7, Lines 4-6) and change the outlet angle (Molteni; Page 4, Lines 24-25), respectively.
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the rotating drum and the striking tools thereon as disclosed by Berkhout, as previously modified by Clin, to make the rotating drum movable and the striker tools removable as taught by Molteni, to change the outlet angle of the drum (Molteni; Page 4, Lines 24-25) and to change the inclination of the striking tools to accommodate different material (Molteni; Page 2, Lines 26-29 & Page 7, Lines 4-6), respectively.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berkhout et al. (hereinafter "Berkhout") (US 2013/0233776) in view of Clin et al. (hereinafter "Clin") (U.S. 4,141,450) as applied to Claims 1 & 9 above, and further in view of Kim (KR-20110004090-A).
Regarding Claims 10-11, Berkhout, as previously modified by Clin, discloses the apparatus according to Claim 1. Berkhout, as previously modified by Clin, fails to explicitly disclose at least two conveying elements are provided, wherein their conveying directions are oriented to run opposite one another; and at least one discharge device for separated particles comprising a conveying element configured to be adjustable with regard to vertical and/or horizontal position.
However, Kim, in the art of comminuting and as best understood, teaches an apparatus (Fig. 1, a production apparatus; Page 2, Para. 11), comprising:
two or more material discharges (Fig. 1, a coarse collection bin 51 and a fine collection bin 52; Page 4, Para. 2);
a rotating drum (Fig. 1, a crusher 20; Page 3, Para. 3);
at least two conveying elements (Fig. 1, a coarse conveyor 61 and a fine conveyor 62; Page 4, Para. 2) wherein their conveying directions are oriented to run opposite one another (the coarse conveyor 61 and the fine conveyor 62 rotate in opposite directions; see Fig. 1); and
at least one discharge device (Fig. 1, an outlet portion comprising diffraction chutes 41 and 42; Page 4, Para. 8) for separated particles (Fig. 1, the outlet portion discharges separated coarse particles 2 and fine particles 3; Page 4, Para. 8) comprising a conveying element (Fig. 1, a diffraction chute 41; Page 4, Para. 8) configured to be adjustable with regard to vertical and/or horizontal position (Fig. 1, the diffraction chute 41 rotates between the coarse conveyor 61 and the fine conveyor 62; Page 2, Para. 4).
The advantage of the rotating discharge device and subsequent oppositely-rotated collection conveyors is to better separate and classify the separated particles (Kim; Page 2, Para. 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the second separating device as disclosed by Berkhout, as previously modified by Clin, to include downstream of separating conveyor of Berkhout the rotating discharge device and subsequent oppositely-rotated collection conveyors taught by Kim, to better separate and classify the separated particles (Kim; Page 2, Para. 4).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berkhout et al. (hereinafter "Berkhout") (US 2013/0233776) in view of Clin et al. (hereinafter "Clin") (U.S. 4,141,450) as applied to Claim 1 above, and further in view of Lutoslawski et al. (hereinafter "Lutoslawski") (US 2019/0001340).
Regarding Claims 16-17, Berkhout, as previously modified by Clin, discloses the apparatus according to Claim 1.
Berkhout, as previously modified by Clin, fails to explicitly disclose wherein a dust-removal system with air feed and air discharge is provided, which is configured to be regulatable; and wherein a filter system is provided, which removes entrained particles when the air is suctioned away.
However, Lutoslawski, in the art of comminuting and separating, teaches an apparatus for homogenization and separation of substance mixtures composed of particles (Fig. 1, a pulverizer system 100; [0029]), comprising:
two or more material discharges (the pulverizer system 100 outputs solids and dust; see Fig. 4);
a first separation device (Fig. 1, a pulverizer 16; [0029]) comprising a rotating drum (Fig. 1, a drum 5; [0049]); and
a second separation device (a separator assembly 25; see Fig. 4) following the first separation device having the drum (the separator assembly 25 follows the drum 5; see Fig. 1);
wherein the rotating drum comminutes and homogenizes a substance mixture (Fig. 1, the drum 5 of the pulverizer 16 pulverizes and homogenizes material; [0002] & [0029]), on the one hand, and accelerates the particles in a predetermined direction (Fig. 1, a shaft 32 of the drum 5 rotates and accelerates the material in a rotation direction; [0032]);
wherein the second separation device comprises a first conveyor belt (Fig. 1, an outlet conveyor 22; [0029]) which accelerates and separates the particles (Fig. 1, the outlet conveyor 22 has a controllable speed which accelerates the material and causes the material to separate; [0035] & [0043];
a dust-removal system (Fig. 1, a dust collector system 24; [0030]) with air feed (Fig. 1, an opening 62; [0044]) and air discharge (an outlet denoted by numeral 56; see Fig. 1), which is configured to be regulatable (Fig. 1, a processor 26 controls the dust collector system 24; [0044]); and
a filter system (Fig. 1, a bag 58; [0044]), which removes entrained particles when the air is suctioned away (Fig. 1, the bag 58 collects dust; [0044]).
The advantage of the dust removal system is to significantly reduce dust in the environment (Lutoslawski; [0021]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the separating apparatus as disclosed by Berkhout, as previously modified by Clin, to include the dust removal system taught by Lutoslawski, to significantly reduce dust in the environment (Lutoslawski; [0021]).
Response to Arguments
Applicant’s arguments, see Pages 7-8, filed February 24, 2022, with respect to the rejections under 35 U.S.C.§§ 102 & 103 of Claims 1-11 & 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725